DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Shimomura et al., "Crystallography of excimer laser-crystallized In-Ga-Zn-O film," 2013 Twentieth International Workshop on Active-Matrix Flatpanel Displays and Devices (AM-FPD), 2013, pp. 155-158.
INDEPENDENT CLAIM 19:
	Regarding claim 19, Shimomura et al. teach a film of an oxide of In, Ga, and Zn, wherein the oxide of In, Ga, and Zn has haying a spinel crystalline phase, wherein In, Ga, and Zn represent together at least 95 at% of the elements other than oxygen, wherein In represents from 0.6 to 44 at% of In, Ga, and Zn, an atomic percent ratio of In to Ga is from 0.51 to 1.96, Ga represents from 22 to 66 at% of In, Ga, and Zn, and Zn represents from 20 to 46 at% of In, Ga, and Zn.  (Page 155, 157, 158; Table 2)
DEPENDENT CLAIM 20:
	Shimomura et al. teach an electronic device comprising the film.  (Page 155- thin film transistor (TFT))
DEPENDENT CLAIM 21:
Shimomura et al. teach wherein In represents from 30 to 35 at% of In, Ga, and Zn, Ga represents from 30 to 35 at% of In, Ga, and Zn, and Zn represents from 30 to 35 at% of In, Ga, and Zn.
Allowable Subject Matter
Claims 1-6, 8, 9, 12-18, 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-6, 8, 9, 12-18, 22 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including forming a film on the substrate, the substrate being at a temperature of from 125°C to 250°C, by pulsed DC reactive magnetron sputtering the sputtering target with a sputtering gas comprising O2, the sputtering being performed at a sputtering power of at least 300 W and at a frequency of from 10 kHz to 1 MHz, wherein the formed film of the oxide of In, Ga, and Zn has the spinel crystalline phase.
Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach a film having a spinel phase, it is argued that the newly cited reference to Shimomura et al. teach a film that has a spinel phase.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 30, 2022